DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strap of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigler (US 2016/0136508).

    PNG
    media_image1.png
    450
    578
    media_image1.png
    Greyscale

Bigler teaches regarding claim:

1. An exercise device for use on a ground surface (See device of FIGs 4A-C), the exercise device comprising a single cylindrical roller (104) and a platform (102) supported above the single cylindrical roller (platform 102 is supported above the bottom portion of the roller 104 as seen in the figures cited above), the single cylindrical roller being coupled to the platform and translationally fixed relative to the platform (as seen in the figures above), the single cylindrical roller being configured to rotate relative to the platform about an axis (406), the platform being configured to support at least a body part of a user above the single cylindrical roller (at least a portion of the user’s body would be support above the 

2. The exercise device of Claim 1, further comprising at least one handle configured to be gripped in use (handles 408a and 408b).

3. The exercise device of Claim 2, wherein the at least one handle is defined by an opening in the platform (as seen in FIG 4C).

4. The exercise device of Claim 1, wherein tilting of the platform in the fore and aft directions is about the axis of the single cylindrical roller (as seen in FIGs 4A-C).

5. The exercise device of Claim 4, wherein an edge of the platform and the single cylindrical roller contacts the ground surface when the platform is tiled in the fore and aft directions (if the platform is sufficiently tilted).

6. An exercise device for use on a ground surface, the exercise device comprising: a platform having a long axis and a short axis, the platform comprising: a surface sized and shaped to support a body part of a user; and a pair of handles comprising: a first handle at least partially defined by a first opening in the platform and configured to be gripped in use; and a second handle at least partially defined by a second 

7. The exercise device of Claim 6, wherein the first handle is defined by a front edge of the first opening and a front edge of the platform and the second handle is defined by a front edge of the second opening and the front edge of the platform (handles 408a,b as seen in FIG 4C).

10. The exercise device of Claim 6, further comprising a pair of supports extending from a bottom surface of the platform, wherein the supports are configured to support the single cylindrical roller away from the platform (supports 404 that space the center of the roller from the platform, wherein directionality is arbitrary and the device of FIGs 4A-C could be used upside down, meaning the 404s extend from the bottom surface of the platform).

11. The exercise device of Claim 10, further comprising a shaft for supporting the single cylindrical roller, wherein the shaft is configured to be received in an opening of each support (shaft 406 is received in an opening of each 404 as seen in FIGs 4C).

12. The exercise device of Claim I 1, wherein the shaft is configured to rotate within the openings of the supports (as best understood since the axles is round and fits into the round aperture of 404).

13. The exercise device of Claim 6, wherein the platform is configured to tilt in fore and aft directions while the single cylindrical roller rolls across the ground surface and rotates about the axis (as discussed above).

14. The exercise device of Claim 13, wherein tilting of the platform in the fore and aft directions is about the axis of the single cylindrical roller (as discussed above).

15. An exercise device for use on a ground surface, the exercise device comprising: a platform having a long axis and a short axis, the platform comprising: a surface sized and shaped to receive a body part of a user; and a single cylindrical roller translationally fixed relative to the platform and configured to rotate relative to the platform about an axis, the axis being parallel to the long axis of the platform, the cylindrical roller supporting the platform above the ground surface; wherein the platform is configured to translate in a first direction when the single cylindrical roller rotates in a first direction of rotation; and wherein the platform is configured to translate in a second direction when the single cylindrical roller rotates in a second direction of rotation (all as discussed above).

16. The exercise device of Claim 15, further comprising at least one handle configured to be gripped in use (handles 408a,b).

17. The exercise device of Claim 16, wherein the at least one handle is defined by an opening in the platform (as seen in FIG 4C).



19. The exercise device of Claim 15, further comprising a shaft extending through a lumen of the single cylindrical roller, the shaft being configured to rotate with the single cylindrical roller (shaft of 406 as seen in FIG 4C and discussed above).

20. The exercise device of Claim 19, further comprising a support extending from the platform, wherein the shaft is configured to rotate within an opening of the support (as discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler.

Bigler teaches regarding claim: 8. The exercise device of Claim 6, but does not teach the above further comprising a second pair of handles, the second pair of handles comprising: a third handle at least partially defined by a third opening in the platform; and a fourth handle at least partially defined by a fourth opening in the platform. It has long been held that duplication of parts for various advantageous effects is well within the abilities of one of ordinary skill in the art. In the instant case, duplicating the pair of handles would provide the advantage of additional gripping options, permitting users of different arm sizes to more comfortably use the device. Such modification would have therefore been obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Bigler teaches regarding claim: 9. The exercise device of Claim 6, further comprising a strap extending between the first handle and the second handle. The Office Takes Official Notice that providing straps to a balance board is old and well known in the art. Including the claimed strap with the Bigler prior art invention would provide the advantage of an anchoring point for an exercising user. Therefore, the addition of the strap as claimed to the Bigler prior art invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784